department of the treasury internal_revenue_service washington d c 0u634023 tax_exempt_and_government_entities_division may se t ep ran uniform issue list legend taxpayer a custodian b bank c custodian d ira x account y amount amount amount amount dear this is in response to your request dated date as supplemented by additional correspondence dated january and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ 2uu634u23 - the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a distribution from ira x totaling amount taxpayer a asserts that her failure to accomplish a rollover within the day period prescribed by sec_408 was due to a mistake made by custodian b which led to amount being placed into a non-ira account taxpayer a further represents that amount has not been used for any other purpose documentation submitted by taxpayer a represents that on date she completed paperwork requesting her initial minimum distribution from ira x for year of amount on date instead of distributing amount custodian b made a distribution of amount and deposited amount into non-ira account y in march taxpayer a discovered that custodian b had miscalculated her minimum distribution by distributing an amount representing the number of mutual_fund shares amount rather than the specific dollar amount specified by taxpayer a amount taxpayer a represents the she telephoned custodian b on date and requested they transfer the excess_amount distributed back into ira x taxpayer a represents that she was informed by the representative of custodian b that the error would be corrected after repeated calls to custodian b in april and date taxpayer a was informed in date that since custodian b had been acquired by bank c after the error bank c could not correct the mistake because bank c proved unresponsive to taxpayer a’s instructions to rectify the mistake taxpayer a transferred her accounts with bank c to custodian d based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount less the required minimum distributions for and sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or -3- ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by custodian b’s failure to return the excess minimum distribution to ira x when requested by taxpayer a within the 60-day period from the original distribution therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount less the from ira x taxpayer required_minimum_distribution for years a is granted a period of days from the issuance of this ruling letter to contribute and 2uu684023- amount less the required_minimum_distribution for years a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount less the required_minimum_distribution for years considered a rollover_contribution within the meaning of sec_408 of the code will be and and into this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto _ this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent copies of this letter and related documents have been sent to your authorized representative in accordance with a power_of_attorney on file in this office have any questions pertaining to the ruling please contact if you for further information se t ep ra t1 sinc rely yours whldw carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
